944 F.2d 913
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.A.H. ROBINS COMPANY, Plaintiff-Appellant,v.ERBAMONT, INC., Defendant-Appellee.
Nos. 91-1352, 91-1375.
United States Court of Appeals, Federal Circuit.
Aug. 12, 1991.
ORDER

1
Based on settlement, A.H. Robins Company moves to remand these cases to the district court.   Erbamont, Inc. consents.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) Robin's motion is granted.   The April 18, 1991 and June 5, 1991 judgments of the district court are vacated and the cases are remanded to the district court for final disposition.   United States v. Munsingwear, 340 U.S. 36 (1950);   Smith International, Inc. v. Hughes Tool Co., 839 F.2d 663 (Fed.Cir.1988).


4
(2) Each side will bear its own costs.